Case: 19-10600     Document: 00515728428          Page: 1    Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         February 1, 2021
                                   No. 19-10600                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcus Darwyn Jones, also known as Dab,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CR-357


   Before Owen, Chief Judge, and Dennis and Haynes, Circuit Judges.
   Per Curiam:*
          Marcus Jones pleaded guilty to two counts of racketeering, one of
   which was predicated on child sex trafficking. On direct appeal, Jones argues
   that his plea was not knowing and voluntary because he was misled about the
   collateral consequence of mandatory sex offender registration under the
   federal Sex Offender Registration and Notification Act (SORNA). See 34


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10600       Document: 00515728428             Page: 2      Date Filed: 02/01/2021

                                        No. 19-10600


   U.S.C. § 20901 et seq. 1 The Government asserts that Jones’s plea was
   knowing and voluntary, that the district court made no error, and further,
   that Jones likely will not have to register as a sex offender because the district
   court did not order registration as a mandatory condition of supervised
   release. It is unnecessary at this stage for us to decide whether Jones or the
   Government is correct as to whether Jones will have to register as a sex
   offender at some point in the future. On this record, his claim that his guilty
   plea was not knowing and voluntary nonetheless fails.                 Therefore, we
   AFFIRM his conviction.
                       I. Factual and Procedural Background
           Jones was arrested in May 2017 and charged with two counts of sex
   trafficking of children in violation of 18 U.S.C. §§ 1591(a) & (b)(2). Jones
   directed and facilitated the engagement in prostitution of two minors, Jane
   Doe 1 and Jane Doe 2, by posting advertisements on the internet and
   purchasing hotel and motel rooms for that purpose. According to his
   Presentence Report (PSR), he also had sexual intercourse with Jane Doe 1.
          Jones was initially represented by appointed counsel, Paul Lund, who
   engaged in plea negotiations with the Government. While negotiations were
   ongoing, Lund filed a motion to withdraw, which was granted. Heath Hyde
   was appointed to represent Jones. Hyde continued plea negotiations and a
   deal was reached wherein the Government agreed to dismiss the sex
   trafficking charges and Jones agreed to plead guilty to two counts of use of a
   facility of interstate commerce in aid of a racketeering enterprise in violation
   of 18 U.S.C. §§ 1952(a)(2) and (a)(3). 2 The “unlawful activity” underlying



           1
             While failing to comply with SORNA can result in criminal penalties, SORNA
   itself is not a criminal statute, but rather a “civil regulation” that “establishes a
   comprehensive national system for the registration of [sex] offenders.” United States v.
   Young, 585 F.3d 199, 204 (5th Cir. 2009).
           2
           The two racketeering charges had a combined statutory maximum sentence of 25
   years imprisonment, 20 years for Count 1 and five years for Count 2. See 18 U.S.C.




                                              2
Case: 19-10600         Document: 00515728428                Page: 3       Date Filed: 02/01/2021

                                           No. 19-10600


   Count 1 was “promotion of prostitution” in violation of Texas Penal Code
   § 43.03, and the underlying “crime of violence” was “sex trafficking of
   children” in violation of 18 U.S.C. § 1591(a).                    The unlawful activity
   underlying Count 2 was also “promotion of prostitution” in violation of
   Texas Penal Code § 43.03.
           A written plea agreement and supplemental agreement were signed by
   Jones on October 26, 2018, neither of which mentioned sex offender
   registration. Jones also signed a Factual Resume, which included stipulated
   facts as well as a recitation of the elements of racketeering, 18 U.S.C. § 1952,
   and the elements of the crime of violence underlying Count 1, sex trafficking
   of children in violation of 18 U.S.C. § 1591(a). On November 27, 2018, Jones
   was re-arraigned and pleaded guilty before a magistrate judge to the two-
   count superseding information. On December 14, the district court adopted
   the magistrate judge’s recommendation to accept the guilty plea.
           On January 2, 2019, Jones filed a pro se motion to replace Hyde,
   claiming ineffective assistance of counsel. The motion, which was dated
   December 3, 2018, faulted counsel on several grounds but nowhere
   mentioned sex offender registration. 3 At a hearing before a magistrate judge
   on January 17, 2019, the motion was granted, and Keith Willeford was
   appointed as new counsel.
           However, before the pro se motion to replace Hyde was granted, Jones
   filed a second pro se motion to withdraw his guilty plea. This handwritten
   motion was self-dated January 15, 2019, while Jones was still represented by


   § 1952(a). By contrast, sex trafficking of children has a statutory maximum of life
   imprisonment. See 18 U.S.C. § 1591(b)(2).
           3
             Specifically, Jones claimed that Hyde had given him “false and misleading
   information” regarding (1) access to discovery; (2) “the facts as to the charge of conduct
   versus the Government’s narrative,” potentially referencing the Factual Resume
   supporting his plea; and (3) the “scope of legal options available . . . related to both a trial
   or a plea.” Concluding his motion, Jones again claimed “deliberate deceiving of himself
   by counsel Hyde regarding his legal options and the facts.”




                                                  3
Case: 19-10600      Document: 00515728428           Page: 4     Date Filed: 02/01/2021

                                     No. 19-10600


   Hyde, but was docketed by the district court on January 25, 2019, at which
   point he was represented by Willeford. In this second motion, Jones claimed
   his guilty plea was not knowing and voluntary for two reasons. First, he
   claimed lack of adequate knowledge of the “legal facts” at the time of his
   plea. He alleged that he was “informed by counsel [Hyde] that such a
   designation [i.e., sex offender designation pursuant to SORNA] would not be
   issued should he plead guilty,” but said that post-plea he now believed that
   his guilty plea did in fact subject him to sex offender registration. Second, he
   claimed that “counsel informed [him] of a specific pre-determined
   sentence” of ten years if he pleaded guilty, whereas he now understood that
   the court had discretion to sentence him pursuant to the Sentencing
   Guidelines. Jones also claimed that the Factual Resume supporting his plea
   contained “multiple false narratives” and that he wanted to withdraw his
   guilty plea because these had not been “corrected.” The Government filed
   a response opposing the motion on March 8, 2019. On March 24, 2019,
   Jones’s third counsel, Willeford, filed an unopposed motion for a hearing on
   Jones’s pro se motion to withdraw his plea.
          On April 4, 2019, the district court entered a written order striking
   Jones’s pro se motion to withdraw his plea and denying as moot his request
   for a hearing. Explaining its decision, the district court emphasized that
   Jones had been explicitly informed by the magistrate judge at the January 17
   hearing on his motion to replace counsel that all future motions needed to be
   filed through appointed counsel and that pro se motions would be stricken.
   The district court noted that, although Jones’s pro se motion to withdraw his
   guilty plea pre-dated the January 17 hearing, Jones was nonetheless
   represented by counsel at the time the motion was filed. Observing that Jones
   had continued to send ex parte letters to the court through March 2019, the
   court stated that it would not consider ex parte communications or pro se
   motions and that “if Defendant would like the court to consider matters
   previously submitted in his ex parte communications or any other matters,
   these matters must be presented to and incorporated into a motion that is prepared




                                           4
Case: 19-10600       Document: 00515728428             Page: 5      Date Filed: 02/01/2021

                                        No. 19-10600


   and filed by his appointed counsel, and any pro se filings by him will be stricken
   without further notice” (italics in original).         No subsequent motion to
   withdraw Jones’s guilty plea was filed by Willeford prior to sentencing.
           At sentencing on May 13, 2019, Jones was given an opportunity to
   personally address the court. After he told the court that “information” in
   the PSR and “some of the evidence” is “not right,” the district judge asked
   him “[h]ave not you already pleaded guilty? Your factual resume sets out
   what you admitted. Are you telling me that is not true?” Jones responded
   that the “only reason I agreed to it [sic] because I would get a certain time if
   I took the plea, which you struck my motion on that attachment [sic].” The
   court responded, “[y]es, I did. You filed a Motion to Withdraw your plea.
   You had an attorney, and after I struck that motion, there was no substantive
   motion filed to withdraw your plea, so yes, I did.” Jones then protested that
   he did not threaten a witness, apparently referring to an obstruction of justice
   enhancement in his PSR.            Jones did not raise the issue of SORNA
   registration.
          The court sentenced Jones to a below-guideline sentence 4 of 204
   months on Count 1 and 60 months on Count 2, to run concurrently. At no
   point in the sentencing hearing did Jones, the Government, the Probation
   Office, or the district court mention sex offender registration or SORNA, nor
   was reference to SORNA registration included in the judgment of conviction
   and sentence.
           Jones filed a timely appeal and also sent numerous pro se motions,
   letters, and materials to this court, including a motion to file a “supplemental
   appeal brief” that included as an attachment copies of email messages
   between him and his numerous lawyers that are not part of the record on
   appeal. This motion was denied. The merits brief filed by Jones’s appellate


          4
           Jones’s applicable guidelines range was 360 months to life, which was reduced to
   300 months by operation of a statutory maximum.




                                              5
Case: 19-10600      Document: 00515728428          Page: 6   Date Filed: 02/01/2021

                                    No. 19-10600


   counsel refers to the emails attached to Jones’s denied pro se “supplemental
   appeal brief” motion as the “Jones Doc.” and cites to it throughout.
   However, the “Jones Doc.” is not part of the record on appeal and is
   therefore not properly before us. See United States v. Flores, 887 F.2d 543,
   546 (5th Cir. 1989) (“We will not ordinarily enlarge the record on appeal to
   include material not before the district court.”); accord In re GHR Energy
   Corp. v. Crispin. Co. Ltd., 791 F.2d 1200, 1201–02 (5th Cir. 1986) (“[T]his
   court is barred from considering filings outside the record on appeal, and
   attachments to briefs do not suffice.”).
                             II. Standard of Review
          Jones raises three issue on appeal. First, he argues the district court
   erred in striking his pro se motion to withdraw his guilty plea without
   evaluating the merits of his claim. A district court’s decision to strike a
   motion is reviewed for abuse of discretion. See Macklin v. City of New Orleans,
   293 F.3d 237, 240 (5th Cir. 2002) (“We review the district court’s
   administrative handling of a case . . . for abuse of discretion.”); see also
   Epperson v. Barnhart, 84 F. App’x 463, 464 (5th Cir. 2004) (“The district
   court's decision to strike a pleading from the record is reviewed for abuse of
   discretion.”).
          Second, Jones argues that the district court erred in denying as moot
   his motion for a hearing. A district court’s decision to deny a request for an
   evidentiary hearing is reviewed for abuse of discretion. United States v.
   Washington, 480 F.3d 309, 316 (5th Cir. 2007) (citing United States v. Powell,
   354 F.3d 362, 370 (5th Cir. 2003)).
          Third, Jones argues that his guilty plea was not knowing and
   voluntary. As explained below, because Jones’s claim was not preserved, we
   apply plain error review, which has four components. If (1) there is an
   “error,” (2) that is “clear or obvious,” and (3) that error “affected the
   appellant’s substantial rights,” then (4) we have discretion to remedy the




                                         6
Case: 19-10600         Document: 00515728428              Page: 7       Date Filed: 02/01/2021

                                          No. 19-10600


   error if it “seriously affects the fairness, integrity or public reputation of
   judicial proceedings.” Puckett v. United States, 556 U.S. 129, 135 (2009).
                                       III. Discussion
                   A. Striking of pro se motion to withdraw plea
           When a defendant is represented by counsel, he or she does not have
   the right to file pro se motions. “[T]here is no constitutional right to hybrid
   representation.” Myers v. Johnson, 76 F.3d 1330, 1335 (5th Cir. 1996); see also
   United States v. Ogbonna, 184 F.3d 447, 449 n.1 (5th Cir. 1999). Accordingly,
   when a defendant is represented by counsel, a district court may strike pro se
   motions. See, e.g., United States v. Lopez, 313 F. App’x 730, 731 (5th Cir.
   2009) (unpublished) (“[A]s Lopez acknowledges, he was represented by
   counsel at the time he filed the motion . . . As such, Lopez’s pro se motion to
   dismiss was an unauthorized motion and the district court properly
   disregarded it.” (internal citation omitted)); United States v. Alvarado, 321
   F. App’x 399, 400 (5th Cir. 2009) (unpublished) (“Alvarado argues for the
   first time on appeal that the district court abused its discretion by striking his
   pro se motion . . . Because Alvarado was represented by counsel in the district
   court, he was not entitled to file a pro se motion on his own behalf.”); United
   States v. House, 144 F. App’x 416, 417 (5th Cir. 2005) (unpublished) (“House
   was represented by counsel in the district court. Therefore, she could not
   file a pro se motion, and the district court properly struck her pro se motion
   without addressing the . . . claim.”).
           Jones was represented at all times by counsel. This is sufficient for us
   to find no abuse of discretion on the part of the district court in striking
   Jones’s pro se filings. 5 On appeal, Jones argues specifically that it was an


           5
             We also note that Jones was apparently verbally warned by the magistrate judge
   at the January 17 hearing that all motions needed to be filed through counsel and warned
   again in writing in the district court’s April 4 order striking his pro se motion to withdraw
   his plea. Yet, despite both verbal and written warnings, a motion to withdraw his guilty
   plea was not filed through counsel at any time.




                                                7
Case: 19-10600      Document: 00515728428          Page: 8    Date Filed: 02/01/2021

                                    No. 19-10600


   abuse of discretion for the district court to strike his motion without first
   evaluating the merits of his claim under Rule 11 and our multi-factor test
   enumerated in United States v. Carr, 740 F.2d 339 (5th Cir. 1984), for
   evaluating motions to withdraw guilty pleas. This argument conflates the
   standard for evaluating the denial of a motion to withdraw a guilty plea on the
   merits, see id., with the striking of a motion because it was improperly filed
   pro se while a defendant was represented by counsel. Here, the district court
   did not abuse its discretion in striking the pro se motion because Jones was
   represented by counsel at the time.
                               B. Denial of hearing
          Jones next argues that he raised “sufficient facts justifying relief” to
   warrant an evidentiary hearing in his pro se motion to withdraw his plea.
   “Although defendants are not entitled to an evidentiary hearing, a hearing is
   required ‘when the defendant alleges sufficient facts which, if proven, would
   justify relief.’” Powell, 354 F.3d at 370 (5th Cir. 2003) (quoting United States
   v. Mergist, 738 F.2d 645, 648 (5th Cir. 1984)). However, as discussed above,
   Jones’s pro se motion was properly struck by the district court because it was
   not filed through counsel. In United States v. Sanders, we held that when a
   defendant’s pro se motions challenging the validity of his plea were properly
   struck by the district court because the defendant was represented by
   counsel, and the defendant’s counsel had not filed such a motion, “there was
   no properly filed motion preserving the issue of the validity of the plea.” 843
   F.3d 1050, 1053–54 (5th Cir. 2016). By implication, when the district court
   strikes a pro se motion filed by a defendant who is represented by counsel and
   counsel has not moved for the relief requested in the pro se motion, then there
   is no issue presented upon which to hold an evidentiary hearing and any




                                          8
Case: 19-10600        Document: 00515728428           Page: 9   Date Filed: 02/01/2021

                                       No. 19-10600


   request for a hearing is moot. Therefore, Jones was not entitled to a hearing,
   and the district court did not err in denying his request as moot.
                               C. Validity of guilty plea
             The third issue is whether Jones’s guilty plea was made knowingly and
   voluntarily. For a guilty plea to be knowing and voluntary, a defendant must
   have “full understanding of what the plea connotes and of its consequence.”
   Boykin v. Alabama, 395 U.S. 238, 244 (1969). “Before deciding whether to
   plead guilty, a defendant is entitled to the effective assistance of competent
   counsel.” Padilla v. Kentucky, 559 U.S. 356, 364 (2010). “A situation in
   which a defendant is induced by deception, an unfulfillable promise, or
   misrepresentation to enter a plea of guilty does not meet the standard for
   voluntariness[.]” United States v. Amaya, 111 F.3d 386, 389 (5th Cir. 1997).
   If a guilty plea “was induced by promises, the essence of those promises must
   in some way be made known.” Santobello v. New York, 404 U.S. 257, 261–62
   (1971).
             Jones argues that his plea was not knowing and voluntary for two
   reasons: (1) he was misled both by his counsel and by the Government
   regarding the collateral consequence of mandatory sex offender registration
   resulting from his guilty plea; and (2) the district court did not warn him
   about the collateral consequence of sex offender registration. We review for
   plain error because Jones did not preserve the issue, as his pro se motion to
   withdraw his plea was properly struck and he did not thereafter raise the
   issue. See Sanders, 843 F.3d at 1053–54.
             Jones relies heavily on the “Jones Doc.” to support his first argument.
   However, the materials contained in the “Jones Doc.” are not part of the
   record on appeal, and thus are not properly before us. Considering only the
   record before us, Jones has not shown that his guilty plea was invalid. Jones’s
   claims on appeal are contradicted by both the contents of the plea agreement
   and by his sworn statements when he pleaded guilty at re-arraignment. The
   plea agreement does not mention sex offender registration, and at re-




                                            9
Case: 19-10600     Document: 00515728428            Page: 10   Date Filed: 02/01/2021

                                     No. 19-10600


   arraignment Jones answered “yes” when asked if he had read the plea
   agreement and whether it included in writing everything to which he and the
   Government agreed. At the hearing, Jones also testified that, other than the
   contents of the plea agreement, no one had made any promise or assurance
   to induce his plea and that he had signed the plea agreement voluntarily.
   Such sworn statements made in open court carry a “strong presumption of
   verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). On this record, at least,
   Jones has not overcome that strong presumption.
          Jones’s second argument—that his plea was invalid because the
   district court did not inform him of sex offender registration consequences—
   also fails. In arguing for a district court’s “duty to warn,” Jones seeks an
   extension of current law. He concedes that, currently, under the law, a
   district court is not required to inform a defendant of the sex offender
   registration consequences collateral to a guilty plea. Because Jones concedes
   that there is no such requirement, he cannot show plain error. See United
   States v. Cuff, 538 F. App’x 411, 413 (5th Cir. 2013) (“Cuff complains next
   that the district court failed to admonish him that he would be required to
   register as a sex offender . . . However, the law on that question is unsettled
   in this circuit, so the district court’s omission cannot be plain error.”)
   (internal citations omitted); see id. at 413 n.1 (collecting cases regarding
   collateral consequences).
                               D. Additional matters
          Finally, at the end of his reply brief, Jones requests that we
   (1) supplement the record on appeal to incorporate the “Jones Doc.” or, in
   the alternative, return the case to the district court to determine whether the
   exhibits were previously submitted to the district court; (2) stay his appeal
   and return this case to the district court to consider the “Jones Doc.” in the
   first instance and to supplement the record; or (3) stay his appeal, hold the
   case in abeyance, and allow him to file a Federal Rule of Civil Procedure 60
   motion in the district court to present the “Jones Doc.” These requests are




                                          10
Case: 19-10600     Document: 00515728428           Page: 11    Date Filed: 02/01/2021

                                    No. 19-10600


   denied. “It is clearly settled that the appellant cannot raise new issues in a
   reply brief[.]” Charles Alan Wright & Arthur R. Miller, 16A
   Federal Practice & Procedure § 3974.3 (4th ed. 2020).
                                  IV. Conclusion
          For the foregoing reasons, we AFFIRM Jones’s conviction, without
   prejudice to him seeking collateral review. We express no opinion on
   whether Jones will be required at some point in the future to register as a sex
   offender under SORNA or any other state or federal law, nor do we express
   an opinion on the merits of any claim that Jones might raise, if it all, in a 28
   U.S.C. § 2255 motion.




                                          11